    Case 1:19-cv-00670-RJJ-PJG ECF No. 14 filed 05/14/20 PageID.76 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

LUCILLE S. TAYLOR,
                                               Case No.: 1:19-cv-00670
        Plaintiff,
v
                                               HON. ROBERT J. JONKER
STATE BAR OF MICHIGAN, a public
Corporation; DENNIS M. BARNES, President
of the State Bar of Michigan Board of
Commissioners; ROBERT J.
BUCHANAN, President-Elect of the State Bar
of Michigan Board of Commissioners; DANA     STIPULATION TO DISMISS THE STATE
M. WARNEZ, Vice President of the State       BAR OF MICHIGAN AS A PARTY
Bar of Michigan Board of Commissioners;
JAMES W. HEATH, Secretary of the State
Bar of Michigan Board of Commissioners;
DANIEL D. QUICK, Treasurer of the State
Bar of Michigan Board of Commissioners,

        Defendants.

Derk A. Wilcox (P66177)                      Andrea J. Bernard (P49209)
Patrick J. Wright (P54052)                   Charles R. Quigg (P82624)
MACKINAC CENTER LEGAL                        WARNER NORCROSS + JUDD LLP
FOUNDATION                                   1500 Warner Building
140 West Main Street                         150 Ottawa Avenue NW
Midland, Michigan 48640                      Grand Rapids, Michigan 49503
(989) 631-0900                               (616) 752-2199
wilcox@mackinac.org                          abernard@wnj.com
Attorneys for Plaintiff                      cquigg@wnj.com
                                             Attorneys for Defendants

                                             John J. Bursch (P57679)
                                             BURSCH LAW PLLC
                                             9339 Cherry Valley Avenue SE, #78
                                             Caledonia, Michigan 49316
                                             (616) 450-4235
                                             jbursch@burschlaw.com
                                             Co-Counsel for Defendants


                               THE PARTIES’ STIPULATION
                     TO DISMISS DEFENDANT STATE BAR OF MICHIGAN
  Case 1:19-cv-00670-RJJ-PJG ECF No. 14 filed 05/14/20 PageID.77 Page 2 of 4



          Pursuant to Federal Rule of Civil Procedure 21, the Parties jointly request that the Court

use its authority to drop and dismiss the State Bar of Michigan as a party defendant in this

matter.

          1.     Plaintiff filed her lawsuit on August 22, 2019. Plaintiff named the State Bar of

Michigan as one of the Defendants. Defendants answered on September 19, 2019.

          2.     On November 6, 2019, the parties submitted their Joint Status Report. In this

Report, at paragraph 5, the parties submitted that: “Defendants have raised the issue whether the

state bar is a proper party. That issue has not been resolved to date, and may lead to a motion,

stipulation, or amendment to remove the State Bar of Michigan as a defendant and proceed

against the officers in their official capacities.”

          3.     A Rule 16 Scheduling Conference was held November 13, 2019.                 At that

conference, the issue of retaining the State Bar of Michigan as a party was raised. The Plaintiff’s

counsel told the Court that she was in agreement that the State Bar of Michigan could be

dismissed as a party with Plaintiff still being able to get the complete relief she sought. Plaintiff

asked the Court if dropping the State Bar of Michigan as a party would require a motion, or just a

stipulation. It is the recollection of the parties that the Court stated that a stipulation would be

sufficient.

          4.     The parties hereby agree to drop the State Bar of Michigan as a defendant party,

and dismiss the State Bar of Michigan with prejudice. The other Defendants remain as parties in

their official capacities.




                                                      2
  Case 1:19-cv-00670-RJJ-PJG ECF No. 14 filed 05/14/20 PageID.78 Page 3 of 4



      So stipulated this 14th day of May, 2020.

Dated: May 14, 2020                        Dated: May 14, 2020

/s/ Derk A. Wilcox_________________         /s/ Andrea J. Bernard (signed with
                                            permission)
Derk A. Wilcox (P66177)
Patrick J. Wright (P54052)                  Andrea J. Bernard (P49209)
MACKINAC CENTER LEGAL                       Charles R. Quigg (P82624)
FOUNDATION                                  WARNER NORCROSS + JUDD
140 West Main Street                        LLP
Midland, Michigan 48640                     1500 Warner Building
(989) 631-0900                              150 Ottawa Avenue NW
wilcox@mackinac.org                         Grand Rapids, Michigan 49503
Attorneys for Plaintiff                     (616) 752-2199
                                            abernard@wnj.com
                                            cquigg@wnj.com
                                            Attorneys for Defendants

                                            John J. Bursch (P57679)
                                            BURSCH LAW PLLC
                                            9339 Cherry Valley Avenue SE,
                                            #78
                                            Caledonia, Michigan 49316
                                            (616) 450-4235
                                            jbursch@burschlaw.com
                                            Co-Counsel for Defendants




                                              3
  Case 1:19-cv-00670-RJJ-PJG ECF No. 14 filed 05/14/20 PageID.79 Page 4 of 4



                                                  ***

                                               ORDER

         Pursuant to the stipulation of the parties as set forth above, the provisions of this

stipulation are hereby Ordered by the Court, and the State Bar of Michigan is dropped from the

case, and dismissed with prejudice.

Dated:                                          _________________________________
                                                ROBERT J. JONKER
                                                CHIEF UNITED STATES DISTRICT JUDGE




                                                   4
